By the Court,

Sutherland, J.
The statute is peremptory, that the party appealing shall pay to the justice the costs of the suit, and also the sum offor making and filing the return. (Statutes, vol. 6, 295, c.) To entitle himself to an appeal, a party must comply strictly with the terms of the statute: (6 Cowen, 61,69.)
Motion granted.*

 7 Cowen, 507, is not at variance with this decision. All that is decided in that case is, that the party is not bound to pay more than the costs of the suit, viz. the excess of $5,